UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)

ANTHONY BUSSIE, )
)

Plaintiff, )

)

v ) Civil Action No. 16-942

)

JACK LEW, el al., )
)

Defendants. )

)

MEMORANDUM 0PINION

The Court provisionally permitted the above-captioned action to be filed on May l9,
20l6. At that time, the Court directed plaintiff to submit a certified copy of his prison trust fund
account statement (or institutional equivalent) for the six-month period immediately preceding
the filing of the complaint, obtained from the appropriate official of each prison at which
plaintiff is or was confined, as required by the Prison Litigation Reform Act. See 28 U.S.C. §

l9l5. Because the plaintiff has not submitted the requisite financial information, the Court will

dismiss this action without prejudice. An Order is issued separately.

Q»L. 6'#5
DATE: IU{/(p United States District udge